DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 7/25/2022.  Claims 1-6 remain pending.  Claims 1, 2, 4 and 6 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicant's amendment to recite a buoyancy body (40) configured in a balloon shape filled with a gas having a lower specific gravity than air to provide buoyancy along with the other amendments has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 103 rejection over Ahn (KR 1020050040401) have not been found persuasive. A new interpretation of Ahn as stated below in the 102 rejection teaches each and every limitation including a buoyancy body (40) configured in a balloon shape filled with a gas having a lower specific gravity than air to provide buoyancy.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 
Applicant argued that the compression means of Ahn requires a separate power source and the Applicant’s invention does not.  However, Applicant’s arguments are not commensurate with the scope of the claims because there is nothing in the current claim language that would prevent use of any compression means that requires a separate power source from being used in a 102/103 rejection.  Therefore, the rejection over Ahn is still proper in view of the current claim language.
Upon further consideration, the Examiner would also like to state that the system of Ahn anticipates each and every limitation of claim 1 including the limitation “an air supply pipe (20) provided such that it extends in a vertical direction and its lower end is connected to the air tank”.  This limitation merely requires the air supply pipe to extend at least a portion in the vertical direction meaning that as long as the supply pipe has any portion that at least extends in the vertical direction, this limitation is met.  As shown in Fig. 9 of Ahn, the air supply pipe extends upwards from 303 and therefore meets this claim language.

Drawings
The drawings were received on 7/25/2022.  These drawings are acceptable.
The drawing objection from the last Office Action is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: Compression means in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure described in the specification for the compression means is interpreted as the fluid passageway device as described on pages 7-9 and Fig. 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “energy storage means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s original specification is silent with respect to what the energy storage means is intended to be. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (KR 20050040401 A, hereafter “Ahn”).
	Regarding claim 1, Ahn discloses a high altitude atmospheric energy storing apparatus  (Figs. 8 and 9) comprising: a buoyancy body (101) configured in a balloon shape (the shape of 101 as shown in Fig. 9 is a balloon shape) filled with a gas having a lower specific gravity than air to provide buoyancy; an air tank (303) located on a ground and fabricated to store air (as shown best in Fig. 9, see how 303 is on the ground and stores air); an air supply pipe (the fluid pipe in line with 302 and 303 as shown in Fig. 9) provided such that it extends in a vertical direction and its lower end is connected to the air tank (as shown in Fig. 9, see how the air supply pipe extends at least partially in the vertical direction and the lowest end is connected to 303); and a compression means (302), connected to the buoyancy body and connected to an upper end of the air supply pipe (as shown in Fig. 9, see how 302 is connected to the upper end of the air supply pipe), and configured to compress air by using a wind and to supply the compressed air to the air tank through the air supply pipe, the compression means being located at a predetermined altitude above the ground. (para. [0050] - [0051]; Figs. 8 and 9)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Fisher (US 2015/0106138).
Regarding claim 2, Ahn discloses all of the limitations of claim 1, as applied above, but fails to disclose wherein the buoyancy body is equipped with a conductive layer on a surface thereof.
Fisher teaches a buoyancy body is equipped with a conductive layer on a surface thereof. (Figs. 1 and 3; para. [0040])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the buoyancy body of Ahn to include a conductive layer as taught by Fisher in order to permit electrical contacts to be made as desired by the user. (para. [0010])
Regarding claim 3, Ahn discloses all of the limitations of claim 1, as applied above, but fails to disclose a conductive layer formed on a surface of the compression means or buoyancy body, and an electricity storage means connected to the conductive layer and configured to store electricity applied to the conductive layer.
Fisher teaches a conductive layer (as mentioned in para. [0040]) formed on a surface of the compression means or buoyancy body (Figs. 1 and 3; see how the conductive layer is formed on the buoyancy body), and an electricity storage means (3, para. [0040]) connected to the conductive layer (60) and configured to store electricity applied to the conductive layer (para. [0010], [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the buoyancy body of Ahn to include a conductive layer as taught by Fisher in order to permit electrical contacts to be made as desired by the user. (para. [0010])

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Goldstein (US 2015/0053255).
Regarding claim 4, Ahn further discloses the high altitude atmospheric energy storing apparatus of claim 1, further comprising: a fastening cable (103) configured such that an upper end thereof is connected to the compression means or the buoyancy body (see how an upper end of 103 is connected to 101) and a lower end thereof is secured to the ground (see how 103 is secured to 102 which is on the ground), but fails to disclose the lower end thereof is fastened to the ground.
Goldstein teaches a high altitude atmospheric energy storing apparatus wherein a lower end of a fastening cable is fastened to the ground. (Fig. 1; para. [0040])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connections between the fastening cable of Ahn to fasten the fastening cables to the ground as taught by Goldstein in order to ensure the apparatus is secured and will not move a predetermined distance as desired by the user.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Heppe (US 2015/0021427).
Regarding claim 5, Ahn discloses all of the limitations of claim 1, as applied above, but fails to disclose an opening/closing valve and an air supply pump.
Heppe teaches a high altitude atmospheric energy storing apparatus comprising an opening/closing valve provided in an intermediate portion of the air supply pipe and configured to selectively opening and closing a lower portion of the air supply pipe, and an air supply pump provided in a lower portion of the air supply pipe and configured to suck high-altitude air through the compression means and the air supply pipe, to compress the sucked air, and to store the compressed air in the air tank. (para. [0061]; see how the fluid flow system utilizes a valve and a pump)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid flow system of Ahn to include an opening/closing valve and an air supply pump as taught by Heppe in order to facilitate the transfer of gas and to help control the flow of gas as desired by the user. (para. [0061])

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Fisher as applied to claim 2 above, and further in view of Goldstein.
Regarding claim 6, Ahn in view of Fisher further disclose the high altitude atmospheric energy storing apparatus of claim 2, further comprising: a fastening cable (103) configured such that an upper end thereof is connected to the compression means or the buoyancy body (see how an upper end of 103 is connected to 101) and a lower end thereof is secured to the ground (see how 103 is secured to 102 which is on the ground), but fails to disclose the lower end thereof is fastened to the ground.
Goldstein teaches a high altitude atmospheric energy storing apparatus wherein a lower end of a fastening cable is fastened to the ground. (Fig. 1; para. [0040])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connections between the fastening cable of Ahn to fasten the fastening cables to the ground as taught by Goldstein in order to ensure the apparatus is secured and will not move a predetermined distance as desired by the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753